     Case 4:19-cv-01104 Document 11 Filed on 05/30/19 in TXSD Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
                              )
                              )
     JEFF TAYLOR              )
                              )
             Plaintiff,
                              )
     v.                       )          CIVIL ACTION
                              )
     LNS DEVELOPMENT,         )           4:19-cv-01104
     LLC and GFG              )
     MANAGEMENT, LLC.         )

              Defendants.

                           MOTION TO WITHDRAW

      COMES NOW the undersigned attorney, who hereby moves to withdraw as
counsel for Jeff Taylor (hereinafter referred to as “Plaintiff”) in the above-captioned
case. The undersigned is resigning as an employee of the ADA Group, LLC effective
May 31, 2019 and seeks entry of an order approving her withdrawal.

      Plaintiff is client of the ADA Group, LLC. The ADA Group is seeking local
counsel and anticipates employment of such counsel in the next couple of weeks,
who then will represent the Plaintiff in the above-captioned case.

      WHEREFORE, it is respectfully requested that the undersigned counsel be
granted permission to withdraw as attorney of record for Plaintiff.




                                                                            Page 1 of 3
 Case 4:19-cv-01104 Document 11 Filed on 05/30/19 in TXSD Page 2 of 3




Respectfully Submitted, this 30th day of May 2019.


                           /s/__Amanda L. Powell________________
                               AMANDA L. POWELL
                               TX Bar No. 24081104
                               ADA Group LLC
                               4001 Carmichael Road, Suite 570
                               Montgomery, Alabama 36106
                               334.819.4032 p
                               334.819.4032 f
                               ALP@ADA-Firm.com
                               Attorney for the Plaintiff




                                                                Page 2 of 3
    Case 4:19-cv-01104 Document 11 Filed on 05/30/19 in TXSD Page 3 of 3




                        CERTIFICATE OF SERVICE

      This is to certify that I have this day filed with the Clerk of Court the

aforementioned Complaint for service of process by USPS mail or electronic mail,

postage prepaid and properly addressed this 30th day of May 2019 to the following:


HAGAN NOLL & BOYLE, LLC
Attn: Jeffery L. Befort
Two Memorial City Plaza
820 Gessner, Suite 940
Houston, TX 77024
jbefort@hnbllc.com
713.343.0478 p
713.758.0146 f
Attorney for GFG Management, LLC

LNS DEVELOPMENT, LLC
Attn: Registered Agent
811 Skimmer Ct.
Sugar Land, TX 77478



                                   /s/_Amanda L. Powel_____________
                                       AMANDA L. POWELL
                                       TX Bar No. 24081104
                                       ADA Group LLC
                                       4001 Carmichael Road, Suite 570
                                       Montgomery, Alabama 36106
                                       334.819.4030 p
                                       334.819.4032 f
                                       ALP@ADA-Firm.com
                                       Attorney for the Plaintiff




                                                                        Page 3 of 3
